DETAILED ACTION
This office action is in response to the amendments filed on November 5, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgements
The amendments filed on November 5, 2020 have been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, currently pending in this office action are claims 25-27, 29-39 and 41.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/4/2018, 2/4/2019, 3/22/2019, 1/10/2020, 6/9/2020 and 11/2/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-27, 29, 32, 33, 35, 38, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Dyer (US 2008/0179678) in view of Or-Bach (US 9,640,531).
With respect to Claim 25, Dyer discloses (Fig 13) most aspects of the current invention including a transistor structure having a front-side and a back-side, the structure comprising:
a source semiconductor and a drain semiconductor (92) separated by a channel semiconductor (72);  wherein the semiconductor channel is adjacent to an isolation dielectric (74)
a gate electrode stack including a gate electrode (84) and a gate dielectric (82) over a front side of the channel semiconductor; 
source metallization (112) in contact with a front side of the source semiconductor, wherein the source and drain semiconductor is laterally separated from the gate electrode by only a spacer (88) comprising a first dielectric
a via (112) extending between the front-side and back-side of the structure, and that extends through the isolation dielectric (74), 
wherein the via metallization is laterally separated from the gate electrode by at least both the spacer (88) and a via liner (100) that is in direct contact with the spacer along at least a portion of a sidewall of the via adjacent to the gate electrode, wherein the via liner comprises a second dielectric
However, Dyer does not disclose drain metallization in contact with a front side of the drain semiconductor and wherein the via comprises via metallization in direct contact with the source metallization or drain metallization.
On the other hand, Or-Bach discloses (Fig 13G) a transistor structure having a front-side and a back-side, the structure comprising source metallization (1366) in contact with a front side of the source semiconductor (1353), drain metallization (1366) in contact with a front side of the drain semiconductor (1353), a via (1380) extending between the front-side and back-side of the structure, wherein the via comprises via metallization in direct contact with the source metallization or drain metallization. Or-Bach teaches doing so to use the via to provide a thermal and electrical connection path from the FD-MOSFET transistor device and other devices on the top (second) crystalline layer to shield/heat sink layer, which may be a ground or Vdd plane and additionally to provide thermal conduction to the heat sink (column 42 line 45-51).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein drain metallization in contact with a front side of the drain semiconductor and wherein the via comprises via metallization in direct contact with the source metallization or drain metallization in the device of Dyer to provide a thermal and electrical connection path from the FD-MOSFET transistor device and other devices on the top (second) crystalline layer to shield/heat sink layer, which may be a ground or Vdd plane and additionally to provide thermal conduction to the heat sink.
With respect to Claim 26, Or-Bach discloses (Fig 13G) wherein: the via metallization makes direct contact with a metallization level (1381) on the front-side and direct contact with a metallization level (1318) on the back-side.
With respect to Claim 27, Or-Bach discloses (Fig 13G) wherein a via liner (1355) is in contact with a sidewall of at least one of the source semiconductor or drain semiconductor.
With respect to Claim 29, Dyer discloses (Fig 13) wherein the via metallization has the same composition as the source or the drain metallization.
With respect to Claim 32, Dyer discloses (Fig 13) wherein further comprising a second spacer (88) comprising the first dielectric and in contact with a sidewall of the source and drain metallization, opposite the spacer; and wherein the spacer and the second spacer are discontiguous and wherein the via liner is also in direct with the second spacer.
With respect to Claim 33, Or-Bach discloses (Fig 13G) wherein a semiconductor channel (1325) is a top portion of a fin (1321) that is adjacent to the isolation dielectric (1386), the fin comprising a semiconductor; and the via metallization is separated from the fin by at least the isolation dielectric.
With respect to Claim 35, Or-Bach discloses (Fig 13G) wherein the via metallization is in contact with the isolation dielectric.
With respect to Claim 38, Or-Bach discloses (Fig 13G) wherein the second dielectric has a relative permittivity no more than that of the first dielectric; the via liner has a thickness no greater than that of the spacer.
Regarding claim 38, Differences in the thicknesses of said via metallization will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses of said via metallization are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the thicknesses of said via metallization and similar thicknesses are known in the art (see e.g. Or-Bach), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Dyer.
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 39, Dyer discloses (Fig 13) most aspects of the current invention including an integrated circuit comprising 
one or more transistor strata including a field effect transistor (FET)
a via (112) extending through a thickness of the strata that is at least equal to a thickness of a semiconductor body of the FET, wherein the via comprises a dielectric liner and via metallization, the via metallization separated from the FET by at least the dielectric liner (100)
wherein:
the semiconductor body comprises a channel semiconductor (72);  
the FET comprises:
a gate electrode stack including a gate electrode (84) and a gate dielectric (82) over a front side of the channel semiconductor
a source semiconductor and a drain semiconductor (92) separated by the semiconductor channel
A source metallization (112) in contact with a source semiconductor, the source and drain semiconductor is laterally separated from the gate electrode by only a dielectric spacer (88) 
wherein the via metallization is laterally separated from the gate electrode by at least both the spacer (88) and a via liner (100) that is in contact with the spacer along on at least a portion of a sidewall of the via adjacent the gate electrode
However, Dyer does not disclose drain metallization in contact with a front side of the drain semiconductor, wherein the via comprises via metallization in direct contact with the source metallization or drain metallization.
On the other hand, Or-Bach discloses (Fig 13G) a transistor structure having a front-side and a back-side, the structure comprising source metallization (1366) in contact with a front side of the source semiconductor (1353), drain metallization (1366) in contact with a front side of the drain semiconductor (1353), a via (1380) extending between the front-side and back-side of the structure, wherein the via comprises via metallization in direct contact with the source metallization or drain metallization. Or-Bach teaches doing so to use the via to provide a thermal and electrical connection path from the FD-MOSFET transistor device and other devices on the top (second) crystalline layer to shield/heat sink layer, which may be a ground or Vdd plane and additionally to provide thermal conduction to the heat sink (column 42 line 45-51).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein drain metallization in contact with a front side of the drain semiconductor 
With respect to Claim 41, Or-Bach discloses (Fig 13G) wherein a dielectric liner (1355) is in contact with a sidewall of at least one of the source semiconductor or drain semiconductor.
Claims 30-31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Dyer (US 2008/0179678) in view of Or-Bach (US 9,640,531) and in further view of Zhu (US 2012/0329277).
With respect to Claim 30, Dyer discloses (Fig 13) most aspects of the current invention. However, Dyer does not teach wherein the via liner extends over less than the entire longitudinal length of the via.
On the other hand, Zhu discloses (Fig 12) a transistor structure having a front-side and a back-side, the structure comprising a source semiconductor and a drain semiconductor, a via (12) extending between the front-side and back-side of the structure, wherein a via liner (10) extends over less than the entire longitudinal length of the via. Zhu teaches doing so to electrically isolate a structure located inside of the dielectric liners from a structure located outside of the dielectric liners (par 27).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the via liner extends over less than the entire longitudinal length of the via 
With respect to Claim 31, Zhu discloses (Fig 12) wherein the via liner is in contact with the backside metallization level.
With respect to Claim 34, Zhu discloses (Fig 12) wherein the via is separated from the isolation dielectric by the via liner.
Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Dyer (US 2008/0179678) in view of Or-Bach (US 9,640,531) and in further view of Jang (US 2005/0151276).
With respect to Claim 36, Dyer discloses (Fig 13) most aspects of the current invention. However, Dyer does not teach wherein the via metallization has a diameter at a top and bottom of the via that exceeds a diameter of via metallization adjacent to the via liner.
On the other hand, Jang discloses (Fig 17B) a transistor structure having a front-side and a back-side, the structure comprising a source semiconductor and a drain semiconductor, a via (45n) extending between the front-side and back-side of the structure, wherein the via comprises via metallization and wherein the via metallization has a diameter at a top and bottom of the via that exceeds a diameter of via metallization adjacent to a via liner.
 Regarding claim 36, Differences in the thicknesses of said via metallization will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses of said via metallization are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the thicknesses of said via metallization and similar thicknesses are known in the art (see e.g. Jang), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Dyer.
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 37, Jang discloses (Fig 17B) wherein the diameter of the via metallization at the top of the via is equal to a spacing between a spacer and a second spacer that is in contact with a sidewall of the source and drain metallization, opposite the first spacer.
Regarding claim 37, Differences in the thicknesses of said via metallization will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses of said via metallization are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the thicknesses of said via metallization and similar thicknesses are known in the art (see e.g. Jang), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Dyer.
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
Response to Arguments
Applicant’s amendments filed on November 5, 2020, have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 25-27, 29-39 and 41 have been considered but are moot because the arguments do not apply to the newly applied reference being used in the current rejection.
Conclusion
THIS ACTION IS MADE FINAL. A shortened statutory period for response to this action is set to expire THREE months from the mailing date of this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814